                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

GREGORY VON LEE,                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )      No. 3:18-cv-3005-B (BT)
                                                     )
CITY OF MESQUITE,                                    )
                 Defendant.                          )

                                             ORDER

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge.

       Signed this 22nd day of January, 2019.




                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
